Case 5:17-cv-00913-EEF-MLH Document 125 Filed 10/20/20 Page 1 of 7 PageID #: 1075




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


  ARCHIE POE                                        CIVIL ACTION NO.: 17-913

  VERSUS                                            JUDGE ELIZABETH ERNY FOOTE

  BRUCE FULLER, ET AL.                              MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM ORDER

         Now before the Court is Defendant Dr. Pamela Hearn’s (“Hearn”) motion for

  summary judgment regarding the medical malpractice claim raised against her by Plaintiff

  Archie Poe (“Poe”) for his treatment at the Lincoln Parish Detention Center (“LPDC”).

  [Record Document 110]. The Court previously ruled that this claim is subject to a one-year

  prescriptive period and that the claim was facially prescribed. Record Document 93. The Court

  allowed for a limited period of discovery to address whether Poe had complied with the

  grievance procedures in place at LPDC such that prescription was suspended. Record

  Document 94. After the close of discovery, Hearn filed the instant motion arguing that Poe

  failed to exhaust his administrative remedies, and therefore prescription was not suspended.

  Record Document 110-1 at 4. Poe did not oppose the motion, despite receiving a lengthy

  extension of time to do so, and Hearn’s motion is ripe for review. Record Document 116. For

  the reasons stated herein, Hearn’s motion for summary judgment is GRANTED.

  I.     Background

         This case stems from medical treatment Poe received from Hearn and Dr. Bruce Fuller

  (“Fuller”) at LPDC and David Wade Correctional Center (“DWCC”). Poe filed suit alleging


                                               1
Case 5:17-cv-00913-EEF-MLH Document 125 Filed 10/20/20 Page 2 of 7 PageID #: 1076




  constitutional and state law claims against both doctors. The Court previously dismissed all

  claims against Fuller. Record Documents 57 and 90. The Court also previously dismissed all

  claims against Hearn connected to her work at DWCC. Id. That left pending only a

  constitutional and state law claim against Hearn for her work at LPDC. Poe’s constitutional

  claim against Hearn regarding her work at LPDC was dismissed after the parties settled.

  Record Document 121. Thus, the only remaining claim in this matter is that at issue in Hearn’s

  instant motion for summary judgment—a state law medical malpractice claim related to her

  work at LPDC.

         One of the Court’s prior rulings addressed this claim in detail. Record Document 93.

  In that ruling, the Court concluded that Poe’s claim sounded in medical malpractice and was

  subject to the Louisiana Medical Malpractice Act (“MMA”) Id. at 7, 12; La. R.S. § 40:1231, et

  seq. Because of this, Poe’s medical malpractice claim against Hearn is subject to a one-year

  prescriptive period. Record Document 93 at 16. The Court concluded that, at the latest, Poe’s

  claim arose on May 31, 2016 when he was transferred from LPDC to another facility. Id. at

  17. Poe filed suit on June 17, 2017, and so the claim is facially prescribed. Id. The Court next

  considered whether Poe had carried his burden of showing that the prescriptive period was

  suspended such that his lawsuit was timely filed. Id. Being an inmate, Poe was not required to

  file a claim with the medical review panel to suspend prescription like other claims governed

  by the MMA. Id. at 20. Instead, prescription of Poe’s claim would be suspended by adhering

  to the procedures laid out for suspending prescription in the Corrections Administrative

  Remedy Procedure Act (“CARP”), namely, initiating the administrative review process in place

  at LPDC. Id. The Court concluded that there remained genuine issues of material fact


                                                 2
Case 5:17-cv-00913-EEF-MLH Document 125 Filed 10/20/20 Page 3 of 7 PageID #: 1077




  regarding the procedures in place at LPDC and Poe’s compliance with those procedures. Id.

  at 21. On this basis, the Court denied Hearn’s motion for summary judgment and ordered

  additional discovery. Id. This discovery period has now closed. Record Document 94 at 3.

         The Court’s previous ruling laid out the facts underlying Poe’s claims arising out of

  LPDC, Record Document 93 at 1-2, and accordingly, the Court will not reproduce them here.

  Relevant to the instant motion, though, are the facts surrounding Poe’s efforts at pursuing his

  claim though LPDC’s grievance and administrative remedy procedures. Poe has asserted that

  he made a request to the “ranking officer” at LPDC for an Administrative Remedy Procedure

  (“ARP”), such as is used for grievances in the Louisiana Department of Public Safety and

  Corrections (“DOC”) facilities, and was told “that they do not have ARPs at Lincoln Parish

  and that I needed to get on the kiosk and write a medical complaint.” Record Document 80-

  2 at 1. LPDC records reveal that Poe filed a grievance through the kiosk on May 23, 2016,

  May 24, 2016, May 26, 2016, and May 30, 2016. Record Document 110-3 at 6-8. In these

  grievances, Poe complains that he was made to kneel despite this action causing him pain,

  requests that Hearn connect him to an orthopedic surgeon, and complains of other symptoms

  like a headache swollen face, and pain. Id.

  II.    Summary Judgment Standard

         Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if

  the movant shows that there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” Summary judgment is appropriate when the pleadings,

  answers to interrogatories, admissions, depositions, and affidavits on file indicate that there is

  no genuine issue of material fact and that the moving party is entitled to judgment as a matter


                                                  3
Case 5:17-cv-00913-EEF-MLH Document 125 Filed 10/20/20 Page 4 of 7 PageID #: 1078




  of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When the burden at trial will rest on

  the non-moving party, the moving party need not produce evidence to negate the elements of

  the non-moving party’s case; rather, it need only point out the absence of supporting evidence.

  See id. at 322–23.

         If the movant satisfies its initial burden of showing that there is no genuine dispute of

  material fact, the nonmovant must demonstrate that there is, in fact, a genuine issue for trial

  by going “beyond the pleadings” and “designat[ing] specific facts” for support. Little v. Liquid

  Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at 325). “This burden is

  not satisfied with some metaphysical doubt as to the material facts,” by conclusory or

  unsubstantiated allegations, or by a mere “scintilla of evidence.” Id. (internal quotation marks

  and citations omitted). However, “[t]he evidence of the non-movant is to be believed, and all

  justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  255 (1985) (citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 158–59 (1970)). While not

  weighing the evidence or evaluating the credibility of witnesses, courts should grant summary

  judgment where the critical evidence in support of the nonmovant is so “weak or tenuous”

  that it could not support a judgment in the nonmovant’s favor. Armstrong v. City of Dall., 997

  F.2d 62, 67 (5th Cir. 1993).

         Additionally, Local Rule 56.1 requires the movant to file a statement of material facts

  as to which it “contends there is no genuine issue to be tried.” The opposing party must then

  set forth a “short and concise statement of the material facts as to which there exists a genuine

  issue to be tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s statement “will




                                                   4
Case 5:17-cv-00913-EEF-MLH Document 125 Filed 10/20/20 Page 5 of 7 PageID #: 1079




  be deemed admitted, for purposes of the motion, unless controverted as required by this rule.”

  Id.

  III.   Law and Analysis

         As the Court previously held, Poe’s medical malpractice claim is subject to a one-year

  prescriptive period. Record Document 93 at 16-17. Because Poe did not file this suit until June

  17, 2017, which was more than one year after his transfer, his claim is facially prescribed. Id.

  The Court must therefore consider whether prescription was suspended. If a claim is facially

  prescribed, “the burden shifts to the plaintiff to prove either suspension, interruption, or some

  exception to prescription, utilizing one of any number of legal constructs including but not

  limited to the doctrine of contra non valentem and the theory of continuing tort.” Terrebonne Par.

  Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 877 (5th Cir. 2002) (citing In re Med. Review Panel for

  Claim of Moses, 2000-2643, p. 6 (La. 5/25/01); 788 So. 2d 1173, 1177–78; Stett v. Greve, 35,140,

  p. 7 (La. App. 2 Cir. 2/27/02); 810 So. 2d 1203, 1208; Strata v. Patin, 545 So. 2d 1180, 1189

  (La. Ct. App. 1989)). Thus, it is Poe’s burden to prove that prescription was suspended prior

  to May 31, 2017.

         The Court also previously held that, as an inmate, Poe was not required to request

  review before a medical review panel to suspend prescription. Record Document 93 at 20.

  Instead, Poe’s claim is governed by the CARP requirements. Record Document 93 at 20.

  CARP authorizes the DOC and sheriffs to adopt an administrative procedure that inmates

  must pursue before they may file lawsuits related to their conditions of confinement. La. R.S.

  §§ 15:1171–1179. The DOC has adopted an ARP procedure and requires local facilities that

  house DOC inmates to provide a grievance procedure for those inmates. La. Admin. Code tit.


                                                  5
Case 5:17-cv-00913-EEF-MLH Document 125 Filed 10/20/20 Page 6 of 7 PageID #: 1080




  22, pt. I, § 325(A), (M). Once a grievance procedure has been adopted, “[l]iberative

  prescription for any delictual action for injury or damages arising out of the claims asserted by

  a prisoner in any complaint or grievance in the administrative remedy procedure shall be

  suspended upon the filing of such complaint or grievance and shall continue to be suspended

  until the final agency decision is delivered.” La. R.S. § 15:1172(E).

         It is undisputed that Poe filed grievances using the LPDC kiosk in May 2016. Hearn

  now concedes that at LPDC, the administrative remedy process was initiated through

  submitting a grievance using a kiosk in the facility. Record Document 110-1 at 3. Thus, the

  undisputed evidence is that Poe properly initiated the grievance process at LPDC prior to May

  31, 2016.

         Nevertheless, the Court finds that Poe has failed to carry his burden of establishing

  that the grievances he filed were sufficient to interrupt prescription for his medical malpractice

  claim. The grievances report symptoms like a headache and pain, allege that someone other

  than Hearn forced Poe to kneel despite that causing him pain, and request to see an orthopedic

  surgeon. Even with ample opportunity to respond to Hearn’s motion for summary judgment,

  Poe failed to oppose the motion and explain why these grievances are adequate to suspend

  prescription regarding a medical malpractice claim. Reviewing the grievances, the Court

  concludes that the grievances read more like requests for care than they do as allegations that

  Hearn was failing to adequately treat him or that she was committing medical malpractice.

  Therefore, Poe has failed to prove that prescription was suspended. Because his claim is

  facially prescribed and because he has failed to prove suspension, Poe’s claim for medical




                                                  6
Case 5:17-cv-00913-EEF-MLH Document 125 Filed 10/20/20 Page 7 of 7 PageID #: 1081




  malpractice against Hearn for her work at LPDC is prescribed, and the claim is DISMISSED

  with prejudice.

  IV.    Conclusion

         For the aforementioned reasons, IT IS ORDERED that the Defendant’s motion for

  summary judgment [Record Document 110] is GRANTED. Poe’s medical malpractice claim

  against Hearn for her work at LPDC is DISMISSED with prejudice. A judgment stating the

  same will be issued herewith.
                                                                  20thday of
         THUS DONE AND SIGNED in Shreveport, Louisiana, on this ____

  October, 2020.

                                                 _______________________________
                                                 ELIZABETH E. FOOTE
                                                 UNITED STATES DISTRICT JUDGE




                                             7
